—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Kings County (McLeod, J.), dated June 9, 1995, which, upon a fact-finding order of the same court, dated April 18, 1995, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a controlled substance in the seventh degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of 12 months. The *479appeal brings up for review the fact-finding order dated April 18, 1995, and the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court properly found that the appellant had abandoned the jacket from which the police retrieved cocaine (see, People v Ramirez-Portoreal, 88 NY2d 99). Further, the appellant’s abandonment of the jacket was not coerced or precipitated by unlawful police activity (see, People v Ramirez-Portoreal, supra; People v Hollman, 79 NY2d 181; People v Cantor, 36 NY2d 106). Accordingly, suppression of the cocaine was properly denied. Mangano, P. J., Miller, Ritter and Altman, JJ., concur.